Citation Nr: 1031427	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-25 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than April 30, 1993 for 
the grant of service connection for sickle cell anemia, to 
include whether there was clear and unmistakable error (CUE) in a 
May 1978 rating decision that denied service connection for 
sickle cell anemia.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to September 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran expressed disagreement with the 
effective date assigned for the award of service connection for 
sickle cell anemia.  

In his May 2009 Substantive Appeal (VA Form 9), the Veteran 
requested a Board videoconference hearing, but he cancelled that 
request in statements dated in August 2009 and March 2010.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's earliest claim for service 
connection for sickle cell anemia in a May 1978 rating decision.  
The RO notified the Veteran of this denial but he did not 
initiate an appeal of the decision.  

2.  There is no showing that, at the time of the May 1978 rating 
decision, the correct facts known at the time were not before the 
adjudicator.  Although the law then in effect at that time was 
incorrectly applied, it has not been demonstrated that the result 
would have been manifestly different but for the error.  

3.  Aside from a February 1987 abandoned claim, there is no 
subsequent formal or informal claim seeking service connection 
for sickle cell anemia between the last final denial in May 1978 
and the April 30, 1993 claim to reopen.  

4.  With regard to newly-discovered service treatment records 
(STRs), the Board's September 2007 decision that awarded service 
connection for sickle cell anemia was not based all or in part on 
an additional August 1966 chest X-ray "film" that was 
originally missing from the Veteran's STRs. 


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in the May 1978 
rating decision that denied service connection for sickle cell 
anemia.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2002); 38 C.F.R. §§ 
3.104(b), 3.105(a) (2009).

2.  The May 1978 rating decision that denied service connection 
for sickle cell anemia is final.  38 U.S.C. § 7105 (1976); 38 
C.F.R. §§ 3.160, 19.117, 19.118, 19.129 (1977).  

3.  The criteria for an effective date earlier than April 30, 
1993 for the award of service connection for sickle cell anemia 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5101(a), 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 
3.156(c), 3.157, 3.158(a), 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  In any 
event, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
See also 38 C.F.R. § 20.1411 (2009) (obligations imposed by other 
statutes listed are not applicable to motions to revise or 
reverse Board decisions).  Thus, the Board will adjudicate the 
CUE aspect of the appeal without further VCAA discussion.  
Additionally, because the application of the law to the 
undisputed facts is dispositive of the CUE portion of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

With regard to the effective date portion of the appeal, review 
of the claims file reveals compliance with the VCAA.  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in January 2007 and April 2007.  These letters were 
compliant with the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  That is, these letters discussed the elements 
of service connection, a disability rating, and an effective 
date.  The effective date issue on appeal stems from an initial 
rating assignment granted for sickle cell anemia in a November 
2007 rating decision.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that an appellant's filing 
of a Notice of Disagreement (NOD) regarding an effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to hold 
that section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.  See also 38 C.F.R. 
3.159(b)(3) (no duty to provide VCAA notice arises upon VA's 
receipt of a NOD), retroactively effective May 30, 2008.  See 73 
Fed. Reg. 23,353 - 23,356 (April 30, 2008).  

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  If, as here, the rating decision that granted 
service connection occurred after that date, the Veteran is 
entitled to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  And if he did not receive this notice, 
for whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most recently 
clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that 
where a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent with 
its prior decisions in Dingess and Dunlap, supra.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been 
filed, only the notice requirements for rating decisions and SOCs 
described within 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements ...."  Id.  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency).  

In fact, with respect to content, the RO actually provided the 
Veteran with downstream Dingess notice in January 2007 and April 
2007 pertaining to the disability rating and effective date 
elements of his sickle cell anemia claim.  Further, after the 
Veteran's attorney filed a NOD with regard to an earlier 
effective date for sickle cell anemia, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were met 
by the May 2009 Statement of the Case (SOC) and June 2009 
Supplemental Statement of the Case (SSOC).  Specifically, these 
documents provided the Veteran with a summary of the pertinent 
evidence as to his earlier effective date claim, a citation to 
the pertinent laws and regulations governing an earlier effective 
date, and a summary of the reasons and bases for the RO's 
decision to deny an earlier effective date.  

In addition, the Veteran and his attorney have also provided 
statements and legal briefs reflecting actual knowledge of the 
evidence and legal criteria necessary to establish an earlier 
effective date for sickle cell anemia.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not 
prejudicial when claimant has actual knowledge of the evidence 
needed to substantiate claim).  In particular, the Veteran's 
attorney has submitted legal briefs dated in February 2008, May 
2008, May 2009, and July 2009, as well as the May 2009 
Substantive Appeal, which summarize the Veteran's arguments for 
an earlier effective date.  Therefore, prejudice as to notice 
provided for the downstream effective date element of his sickle 
cell anemia issue has not been established, such that there is no 
prejudicial error in the content of VCAA notice.  See Shinseki, 
supra.  

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA treatment records, 
private medical evidence as identified and authorized by the 
Veteran, and various medical opinions.  The Veteran has submitted 
personal statements, earlier hearing testimony, private medical 
evidence, and argument from his attorney.  There is no indication 
that any additional evidence remains outstanding.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  

Governing Laws and Regulations for CUE in a Rating Decision

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105  (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2009).  Previous 
determinations that are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of CUE.  38 
U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).   

If an earlier decision contained clear and unmistakable error, 
the prior decision will be reversed or amended, and for the 
purposes of authorizing benefits, the rating or adjudicative 
decision that constitutes a reversal of the prior decision on the 
grounds of clear and unmistakable error has the same effect as if 
the correct decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.105(a); 3.400(k).  

A claim of clear and unmistakable error is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, 
there is a presumption of validity that attaches to a final 
decision, and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1997).  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error has a 
much heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a claim of 
clear and unmistakable error).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44  (1993).  Even where 
the premise of error is accepted, if it is not absolutely clear 
that a different result would have ensured, the error complained 
of cannot be clear and unmistakable.  Id.  The claimant must 
offer some persuasive reasons as to why the result would have 
been manifestly different but for the alleged error, unless it is 
the kind of error that, if true, would be clear and unmistakable 
on its face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 6 
Vet. App. at 44.  Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally flawed 
at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the correct 
facts known at the time were not before the adjudicator or the 
law then in effect was incorrectly applied, (2) that an error 
occurred based on the record and the law that existed at the time 
the prior decision was made, and (3) that, had the error not been 
made, the outcome would have been manifestly different.  Bouton 
v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. 
App.  109, 112 (1999); Russell, 3 Vet. App. at 313-14.  If clear 
and unmistakable error is established, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity as to 
what the alleged error is.  If a claimant fails to adequately 
plead a CUE claim, the proper remedy is to dismiss the challenge 
without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 
7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey  v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated does 
not amount to a claim of clear and unmistakable error.  Baldwin, 
13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. 
App. at 313.  Simply to claim clear and unmistakable error on the 
basis that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of clear and unmistakable error, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.  Furthermore, clear and unmistakable 
error is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Finally, clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to the 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  Jordan v. 
Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  


Analysis - CUE in May 1978 Rating Decision

In a May 1978 rating decision, the RO denied service connection 
for sickle cell anemia.  The RO concluded that the August 1966 
STR separation examination and chest X-ray were normal.  It is 
undisputed that the Veteran did not appeal the May 1978 rating 
decision within one year.  Therefore, the May 1978 rating 
decision is final.  38 U.S.C. § 7105 (1976); 38 C.F.R. §§ 3.160, 
19.117, 19.118, 19.129 (1977).  Accordingly, it is only subject 
to reversal or amendment if it contains CUE.  38 C.F.R. § 
3.105(a).

The Veteran and his attorney assert CUE in the May 1978 RO 
decision.  They assert that (1) the correct facts were not before 
the RO in 1978; (2) the correct law regarding aggravation of a 
preexisting condition was not applied in 1978; and (3) had the 
correct facts been utilized and the law applied correctly the 
result would have been manifestly different but for the error.  
As to the error of fact, the Veteran asserts that in the May 1978 
rating decision the RO failed to note that a STR dated in March 
1966 documents wheezing and shortness of breath while training.  
Also, the August 1966 separation examination and the August 1966 
separation X-ray of the chest were misread.  As to the error of 
law, in the May 1978 rating decision the RO failed to discuss 
whether preexisting sickle cell anemia was aggravated by service 
by way of the pertinent VA law and regulations of that time.  See 
attorney legal briefs dated in February 2008, May 2008, May 2009, 
and July 2009; May 2009 VA Form 9.  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran through his attorney allege CUE with the 
requisite specificity.  See Simmons, 17 Vet. App. at 114.  The 
Board will therefore adjudicate the merits of his CUE claim.  

The Board finds that no clear and unmistakable error in the May 
1978 RO decision.  See 38 C.F.R. § 3.105(a).  As to the RO's 
alleged failure to consider probative evidence (that is, an STR 
dated in March 1966 documenting wheezing and shortness of breath 
while training, the August 1966 separation examination, and the 
August 1966 separation X-ray report for the chest), silence in a 
final RO decision made prior to February 1990 cannot be taken as 
showing a failure to consider evidence of record.  Eddy v. Brown, 
9 Vet. App. 52, 58 (1996) (citing 38 U.S.C. § 5104(b) and 
Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 
115, 103 Stat.  2062, 2066 (1989)).  That is, the mere fact that 
the RO did not list or discuss evidence does not mean that it did 
not consider it.  Eddy, 9 Vet. App. at 58.  There were different 
standards prior to February 1990 as to how much explanation was 
provided as part of the rating decision.  Id.  In fact, prior to 
February 1, 1990, when 38 U.S.C. § 5104(b) was added to the law, 
rating decisions routinely lacked such specificity as to the 
evidence considered or the regulations applied.  See also Crippen 
v. Brown, 9 Vet. App. 412, 420 (1996).  

Notwithstanding the above, failure of the RO to consider "highly 
probative evidence," in violation of the regulation requiring 
adjudications to be based on all the evidence of record (38 
C.F.R. §3.303(a)), could still constitute a viable theory of CUE.  
Crippen, 9 Vet. App. at 421.  But it still must be "clear on its 
face" that a particular piece of highly probative evidence had 
not been considered by the RO.  Id.  That is, the RO must have 
actually used language that denied the existence of the highly 
probative evidence.  Id. at 422.  See e.g., Russell v. Principi, 
3 Vet. App. 310, 321 (1992) (despite existence of in-service 
audiometric test showing hearing loss in both ears, 1972 RO 
decision mistakenly found that "service records do not indicate 
defective hearing while on active duty").    

Most recently, in Bouton v. Peake, 23 Vet. App. 70, 71-73 (2008), 
the Court explained that an RO's denial of the existence of 
evidence in the claims file, as discussed in Crippen and Russell, 
supra, was sufficient to satisfy the first and second CUE 
requirements (i.e., either the facts known at the time were not 
before the adjudicator or the law then in effect was incorrectly 
applied, and an error occurred based on the record).  That is, in 
the facts of Bouton the RO's denial of the existence of medical 
documents evidencing depression secondary to service-connected 
disability and its failure to follow the regulation requiring 
that it base its determination on all evidence of record, was an 
error sufficient to satisfy the first and second CUE 
requirements.  Bouton, 23 Vet. App. at 72.  Regardless, such 
error cannot constitute CUE unless it is the type of error that 
would have manifestly changed the outcome of the RO's decision.  
Id.  It follows that such an error can only constitute CUE where 
all evidence at the time of the prior RO decision "militated in 
support of the claim."  Bouton, 23 Vet. App. at 72 (quoting 
Crippen, 9 Vet. App. at 422) (emphasis added).    

In the present case, it is not clear on its face that the RO in 
May 1978 failed to consider an STR dated in March 1966 
documenting wheezing and shortness of breath while training, the 
August 1966 separation examination, or the August 1966 separation 
X-ray report for the chest.  It was also not clear that an STR 
dated in March 1966 documenting wheezing and shortness of breath 
while training had anything to do with sickle cell anemia.  There 
was no diagnosis of sickle cell anemia during service.  Moreover, 
the RO in the May 1978 rating decision did not deny the existence 
of this evidence in the claims file, it just chose not to mention 
it.   

A review of the May 1978 rating decision reveals that the RO did 
in fact have access to the August 1966 STR separation examination 
discussing the chest X-ray.  In this rating decision, the RO 
stated that the August 1966 separation examination was normal in 
all clinical areas.  The RO also specifically quotes the chest X-
ray report (which is written on the August 1966 "Report of 
Medical Examination"), as indicating that there was "no 
evidence of active disease; heart and lungs within normal 
limits."  A review of the August 1966 chest X-ray report 
confirms that this statement was indeed on the report, along with 
a statement that there was "some thickening of the minor fissure 
on the right or an old scar in that section of the lung."  The 
RO failed to address the statement regarding "thickening", but 
that pertains more to the weighing and summation of evidence than 
whether the chest X-ray report was actually reviewed.  In fact, 
it was only in latter post-service medical opinions that were not 
of record at the time of the earlier May 1978 rating decision 
that the statement about "thickening" was interpreted by 
several medical practitioners as reflecting in-service 
aggravation of preexisting sickle cell anemia.  The May 1978 
rating decision clearly demonstrates that the RO had reviewed the 
August 1966 separation examination with the chest X-ray report, 
and that it was of record at that time.  Therefore, facts known 
at the time were in fact before the adjudicator.  Bouton, 23 Vet. 
App. at 72.  It is also not shown that all evidence at the time 
of the prior RO decision "militated in support of the claim."  
Id.  As discussed, STRs never mention a diagnosis of sickle cell 
anemia.  The separation chest X-ray report was "negative for 
active disease."   

In short, the RO weighed the evidence and applied the law to find 
that the Veteran was not entitled to service connection for 
sickle cell anemia.  Since the Board has found that the RO's 
actions in the May 1978 rating decision cannot be taken as 
showing a failure to consider evidence of record, the Veteran's 
assertions are tantamount to nothing more than disagreement with 
the manner in which the RO weighed or evaluated the evidence, 
which does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.  In this vein, the Veteran's 
attorney reflected in the various legal briefs that the RO had 
"misread" the August 1966 separation examination and chest X-
ray report.  In essence, the Veteran's arguments regarding CUE in 
the May 1978 rating decision boil down to a request to reweigh 
the evidence, which cannot be the basis of a CUE claim.  

Moreover, at the time of the May 1978 rating decision, the RO was 
not precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (holding that the Board cannot substitute its own 
medical judgment for that of medical professionals).  A medical 
member of the RO rating panel participated in the May 1978 
decision and was a signatory to the determination.  The opinion 
that the Veteran was not entitled to service connection for 
sickle cell anemia was supported by the medical member of the 
panel and the RO apparently relied on his medical judgment in 
deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 
(1995) (holding that the Board's position was substantially 
justified in a pre-Colvin decision in relying on its own medical 
judgment).  That is, prior to the 1991 Colvin decision, the VA 
was not required to rely upon independent medical evidence to 
support its medical conclusion.  Both the Board and the RO's 
common practice at that time was to use its own medical judgment 
by way of a medical member of a panel.  See e.g., Austin v. 
Brown, 6 Vet. App. 547, 549 (1994).  As the May 1978 rating 
decision was ascribed to by the medical member of the panel, it 
cannot be said that all pertinent evidence of record supported 
the Veteran's position. 

The Board will now turn to the Veteran's error of law contention 
for CUE - that is, in the May 1978 rating decision the RO failed 
to apply VA laws and regulations regarding whether preexisting 
sickle cell anemia was aggravated by service.  In this regard, 
the Board concedes that the RO committed error when it failed to 
address the laws and regulation in 1978 pertaining to aggravation 
of a preexisting condition.  The RO in 1978 mentioned that the 
Veteran believes his sickle cell anemia preexisted service, but 
did not go any further in its legal analysis.  As the Veteran's 
attorney has pointed out, this type of error can constitute CUE.  
See Akins v. Derwinski, 1 Vet. App. 228, 232-33 (1991).  

At the time of the May 1978 rating decision, applicable VA law 
provided that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C. § 310 [now codified at 38 U.S.C.A. 
§ 1110] (1976).  For the purpose of section 310 of this title, 
every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C. § 311 [now codified at 38 U.S.C. § 
1111] (1976).

Notably, however, the VA regulation at that time that interpreted 
38 U.S.C. § 311 only provided that the Veteran will be considered 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) 
(1977).  There was no specific mention in this regulation that to 
rebut the presumption of soundness clear and unmistakable 
evidence of no aggravation was also necessary.  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 353 [now codified 
at 38 U.S.C.A. § 1153] (1976); 38 C.F.R. § 3.306 (1977).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id. 

In any event, the Board acknowledges that the RO in May 1978 
committed error by failing to at least address whether hereditary 
sickle cell anemia was aggravated by military service.  However, 
the Board emphasizes that the eventual award of service 
connection was based on the medical opinions of the April 2000 VA 
examiner and July 2006 private physician who opined that the 
preexisting sickle cell anemia was aggravated during service.  
These opinions were not of record at the time of the earlier May 
1978 rating decision.  Once again, CUE is only to be evaluated 
based on the evidentiary record that existed at the time the 
prior decision was made.  Grover, 12 Vet. App. at 112; Russell, 3 
Vet. App. at 313-14.  In fact, post-service VA and Pinellas 
County records present in the claims folder at the time of the 
May 1978 rating decision only reflected a diagnosis and treatment 
for sickle cell anemia.  There was no medical or lay opinion 
discussing aggravation during service at that time.  

Therefore, even though an error occurred by the RO in the May 
1978 rating decision when it did not consider VA laws and 
regulations pertaining to aggravation of a preexisting condition, 
it is not absolutely clear that a different result would have 
ensued if not for that alleged error.  Fugo, 6 Vet. App. 43-44.  
In other words, the Board cannot be sure that the overall outcome 
of the claim would have been manifestly different but for any 
error.  Fugo, 6 Vet. App. at 43-44.  In summary, reasonable minds 
could have differed as to whether the evidence and law in May 
1978 entitled the Veteran to service connection for sickle cell 
anemia by way of aggravation of a preexisting condition.  That 
is, the outcome was still debatable at that time.  Therefore, any 
error cannot be clear and unmistakable in this case.  Id.  

On a side note, when the Board eventually granted service 
connection for sickle cell anemia in September 2007, the outcome 
was also still debatable at that time as well.  In granting the 
claim in September 2007, the Board applied the benefit of the 
doubt, because even at that later time there were three medical 
opinions in the claims file that were against aggravation of the 
Veteran's preexisting condition.  

In conclusion, the Board finds no clear and unmistakable error in 
the May 1978 rating decision that denied service connection for 
sickle cell anemia.  38 C.F.R. § 3.105(a).  That part of the 
appeal is denied.

Governing Law and Regulations for Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim for increase, or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).  But unless otherwise provided, the effective date of 
compensation will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a).  

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct in 
the absence of CUE.  38 C.F.R. §§ 3.104(b), 3.105(a).

The effective date based on the submission of new and material 
evidence received after a final disallowance is the date of the 
receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(2), 3.400(r).  The Court held, in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply 
does not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim."  In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the prior 
denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  The Board notes that it has already addressed the CUE 
portion of this appeal as discussed in detail above.  

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending 
claims doctrine provides that a claim remains pending in the 
adjudication process-even for years-if VA fails to act on it.  
Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has 
recently confirmed that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 
255 (2007) (recent Federal Circuit cases have not overruled the 
pending claim doctrine articulated in Norris).  

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appeal, including all 
documents and oral testimony in the record prior to the Board's 
decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon 
v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an 
informal claim has been made, VA is not required to read the 
minds of the Veteran or his representative.  Cintron v. West, 13 
Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  Again, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  But VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

Newly-discovered STRs can also serve as a basis for providing an 
early effective date.  The Board notes that the regulation 
pertinent to this situation, 38 C.F.R. §3.156(c), was amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 
6, 2006).  The amendment was merely clarifying in nature.  Under 
the amended regulation, 38 C.F.R. § 3.156(c) provides that "at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim."   Most importantly, the regulation 
provides that an award made based all or in part on additional 
service department records is effective back to the date VA 
received the previously decided claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.156(c)(3).  It thus 
has the potential to offer an earlier effective date. 

Analysis - Earlier Effective Date

The Board reopened the Veteran's sickle cell anemia claim in a 
September 1996 Board decision.  A protracted appeal followed, 
lasting many years, and eventually the Board granted service 
connection in a latter September 2007 Board decision.  The RO 
established an effective date of April 30, 1993, the date of 
receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The grant of 
service connection was based on various medical opinions that 
found that although the Veteran's sickle cell anemia was a 
hereditary disease that preexisted service, it was also 
aggravated during service beyond its normal progression.  In any 
event, the Veteran's attorney filed a May 2008 NOD with the 
effective date assigned.  The effective date appeal has now 
reached the Board.  

The Veteran's primary earlier effective date argument is his 
allegation of CUE in an earlier May 1978 rating decision that 
denied service connection for sickle cell anemia.  This 
contention has been discussed in detail above.  However, the 
Veteran and his attorney also maintain that under 38 C.F.R. 
§ 3.156(c), he should be entitled to an earlier effective date 
due to newly-discovered STRs.  That is, they assert that VA did 
not have certain relevant STRs when it initially denied the 
Veteran's claim for sickle cell anemia in an earlier May 1978 
rating decision.  Specifically, they contend that in the original 
May 1978 rating decision the RO failed to address an August 1966 
chest X-ray report contained in his separation examination.  The 
August 1966 chest X-ray report revealed "some thickening of the 
minor fissure on the right or an old scar in that section of the 
lung."  Significantly, post-service, this was interpreted by 
several medical practitioners as reflecting in-service 
aggravation of his preexisting sickle cell anemia.  The Veteran's 
attorney believes the August 1966 separation examination 
discussing this chest X-ray was not associated with the claims 
folder until after the RO's May 1978 rating decision.  The 
Veteran's attorney also appears to assert that the August 1966 X-
ray film itself was not associated with the claims folder until 
after the May 1978 rating decision.  As such, due to these newly-
discovered STRs, the Veteran and his attorney believe the 
effective date of the award should be retroactive to the date VA 
received the original claim -January 28, 1976.  See attorney 
legal briefs dated in February 2008, May 2008, May 2009, and July 
2009; May 2009 VA Form 9.  

The Board will first address the Veteran's contentions involving 
38 C.F.R. § 3.156(c).  The Veteran's attorney is incorrect in his 
assertion that the August 1966 STR separation examination 
discussing the chest X-ray was not associated with the claims 
folder until after the RO's May 1978 rating decision.  A review 
of the May 1978 rating decision reveals that the RO did in fact 
have access to the August 1966 STR separation examination 
discussing the chest X-ray.  In this rating decision, the RO 
stated that the August 1966 separation examination was normal in 
all clinical areas.  The RO also specifically quotes the chest X-
ray report (which is written on the August 1966 "Report of 
Medical Examination"), as indicating that there was "no 
evidence of active disease; heart and lungs within normal 
limits."  A review of the August 1966 chest X-ray report 
confirms that this statement was indeed on the report, along with 
a statement that there was "some thickening of the minor fissure 
on the right or an old scar in that section of the lung."  The 
RO failed to address the statement regarding "thickening", but 
that pertains more to the weighing and summation of evidence than 
whether the chest X-ray report was actually reviewed.  The May 
1978 rating decision clearly demonstrates that the RO had 
reviewed the August 1966 separation examination with the chest X-
ray report, and that it was of record at that time.  Any 
allegation to the contrary is misplaced.   

However, the Veteran's attorney is correct in his assertion that 
the actual August 1966 chest X-ray "film" itself was not 
associated with the claims folder until after the May 1978 rating 
decision.  This is confirmed by a latter April 2004 development 
request from the RO to the National Personnel Records Center 
(NPRC) for the actual August 1966 X-ray "films."  The Board 
itself had initiated this request in an August 2003 remand.  The 
actual August 1966 X-ray film was eventually secured, as 
evidenced by the RO listing it in the July 2004 SSOC. However, in 
September 2007 when the Board granted service connection for 
sickle cell anemia, the grant was based on the medical opinions 
of the April 2000 VA examiner and July 2006 private physician who 
opined that the preexisting sickle cell anemia was aggravated 
during service.  In rendering these opinions, the April 2000 VA 
examiner did not have even have access to the actual August 1966 
X-ray "films", although the July 2006 private physician did.  
Nonetheless, the July 2006 private physician did not cite the 
actual X-ray film in rendering his favorable opinion; rather, he 
cited the August 1966 X-ray report revealing "some thickening of 
the minor fissure on the right or an old scar in that section of 
the lung."  This chest X-ray report was not a newly-discovered 
STR; it had previously been of record.  Although an additional 
March 2006 private opinion was also secured in which that 
physician reviewed and referred the actual X-ray "film" to a 
radiologist, he still provided a negative opinion against the 
Veteran's claim for service connection.  Therefore, it is not 
shown that the Board's September 2007 decision that awarded 
service connection was based all or in part on this additional 
chest X-ray "film."  See 38 C.F.R. § 3.156(c).  Consequently, 
application of 38 C.F.R. § 3.156(c) does not afford the Veteran 
an earlier effective date in the present case.       

The Board now turns to determining whether the Veteran is 
otherwise entitled to an earlier effective date.  The Veteran 
filed his original, formal claim for service connection for 
sickle cell anemia in January 1976.  The RO denied service 
connection for sickle cell anemia in a May 1978 rating decision.  
The RO notified the Veteran of that decision in the same month at 
his address of record and presumably apprised him of his 
procedural and appellate rights (by way of a VA Form 4107), but 
he did not initiate an appeal.  There was no allegation or 
indication that this letter was returned or not received by the 
Veteran.  Therefore, the May 1978 rating decision is final and 
binding on him based on the evidence then of record.  38 U.S.C. § 
7105 (1976); 38 C.F.R. §§ 3.160, 19.117, 19.118, 19.129 (1977).  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  In Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is 
required only to mail notice to the latest address of record in 
order for the presumption of regularity to attach.  In addition, 
according to VA regulation, notification for VA purposes is 
written notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  Notification of the final May 1978 rating 
decision was clearly sent to the Veteran's address of record, 
with no indication of nonreceipt.   

Regardless of whether the Veteran actually received the May 1978 
notice letter or that the letter did not advise him of his 
appellate rights, the May 1978 rating decision became final one 
year from the date of mailing of the notice.  See 38 C.F.R. §§ 
3.104, 19.110, 19.153 (1977).  Furthermore, the Court has noted 
that although current provisions require notice to the appellant 
of appellate rights, such law and regulations were not in effect 
prior to 1980.  See Parham v. West, 13 Vet. App. 59 (1999); see 
also 45 Fed. Reg. 56,093, 56,097 (1980) (proposed rule); 48 Fed. 
Reg. 6961 (1983) (final rule).

The Board must now determine whether there was an earlier, 
pending claim to reopen service connection after the final May 
1978 rating decision, but prior to the current April 1993 
effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a). 

In this regard, the Board sees that in August 1983, the Veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, as well as a VA Form 21-4138, Statement 
in Support of Claim.  The Veteran mentioned "sickle cell 
anemia" on both documents.  A specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid or furnished to any individual under the laws 
administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  A claim by a Veteran for compensation may be considered 
to be a claim for pension, and vice versa.  38 C.F.R. § 3.151(a).  
But VA is not automatically required to treat every pension claim 
as also being a compensation claim.  Rather, the Secretary has to 
exercise his discretion under the regulation in accordance with 
the contents of the application and the evidence in support of 
it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (no 
evidence of intent to claim service connection within Veteran's 
non-service-connected pension claim); see also Willis v. Brown, 6 
Vet. App. 433, 435 (1994) (the operative word "may" in the 
regulation, clearly indicates discretion).  Thus, before the RO 
can adjudicate a claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.

In this regard, the Board finds that the August 1983 claim was 
for nonservice-connected pension benefits only.  There was no 
intent at that time to apply for service connection for sickle 
cell anemia.  There was nothing in the August 1983 VA Form 21-526 
or August 1983 VA Form 21-4138 that could be construed as 
"evidencing a belief in entitlement" to compensation for a sickle 
cell anemia, even reading these documents sympathetically.  38 
C.F.R. § 3.1(p).  That is, in the VA Form 21-526 (Application for 
Benefits), although the Veteran listed sickle cell anemia as a 
disease he was seeking benefits for, he stated that it began 
post-service in 1970.  He also wrote under the section listing 
in-service treatment that he received "none" for sickle cell 
anemia.  Moreover, he specifically filled out portions of the 
application that addressed pension.  In addition, in his VA Form 
21-4138 (Statement in Support of Claim), he explained he was 
requesting consideration for "non-svc-connected pension" for 
sickle cell anemia and immobility of his right hand fingers.  
There was no mention of seeking service connection.  Therefore, 
under the facts in this case, VA was not obligated to consider 
the Veteran's August 1983 claim for pension as a claim for 
service connection for sickle cell anemia.  

The Board has also considered that in February 1987 the Veteran 
filed a latter VA Form 21-4138, Statement in Support of Claim.  
In this document, the Veteran asked to reopen his claim for 
sickle cell anemia.  He alleged that his preexisting sickle cell 
anemia was aggravated by his military service.  The RO responded 
with a deferred rating decision dated in February 1987 with a 
notice letter stating that in order to reopen his claim, he must 
submit new and material medical evidence showing in-service 
incurrence or aggravation.  The Veteran failed to respond to this 
letter.  There is no indication of nonreceipt, nor was the letter 
returned as undeliverable.  Under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with a claim to reopen is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of one 
year, further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally established, 
compensation based on such evidence shall commence not earlier 
than the date of filing the new claim.  Id.  But recently, the 
Federal Circuit also held that abandonment of a nonfinal and 
nonappealable later claim cannot render final an earlier, 
unadjudicated claim in which VA failed to act.  Charles v. 
Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).  In other words, 
the unadjudicated earlier claim would remain pending in such a 
situation.  Id.   

The February 1987 claim to reopen was clearly abandoned.  The 
Veteran did not furnish evidence within one year after the 
February 1987 deferred rating decision, as requested.  In other 
words, the Veteran failed to provide timely information.  See 38 
C.F.R. § 3.158(a).  As such, the February 1987 deferred rating 
decision is nonfinal and nonappealble.  Where there is an 
abandoned claim, the Veteran must file a new claim, and the 
effective date will not be earlier than the date of receipt of 
the new claim, which in this case would be April 1993, the 
current effective date assigned.  Id.  Further, the Charles case 
is inapplicable here because at the time of the February 1987 
abandoned claim, there was no earlier, unadjudicated claim for 
sickle cell anemia pending.  

In summary, aside from the February 1987 abandoned claim, the 
claims folder contains no other communication from the Veteran or 
his attorney indicating an intent to seek, or a belief in 
entitlement to, service connection for sickle cell anemia after 
the final May 1978 rating decision but before the April 30, 1993 
effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Further, there is no provision in the law for awarding an earlier 
effective date based on the eventual VA finding that his 
preexisting sickle cell anemia was aggravated during military 
service in the 1960s.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 
Vet. App. at 356-57.  As noted above, the Court held, in Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory 
framework simply does not allow for the Board to reach back to 
the date of the original claim as a possible effective date for 
an award of service-connected benefits that is predicated upon a 
reopened claim."  The Board's actions are bound by the applicable 
law and regulations as written and has no power to grant benefits 
not authorized by law.  38 U.S.C.A. § 7104(c).

Finally, the Board has also considered whether VA inpatient 
records dated in August 1983 that diagnosed sickle cell anemia 
could lead to an earlier effective date.  In this regard, 38 
C.F.R. § 3.157(b) provides that, once a formal claim for 
compensation has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected disability 
is not compensable in degree, receipt of one of the specified 
types of evidence will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  When the 
evidence in question is VA medical evidence, the effective date 
of the claim can be the actual date treatment was rendered.  38 
C.F.R.  § 3.157(b)(1).  

But the Federal Circuit has interpreted  § 3.157 to mean that an 
informal claim "must be for a condition that not only has been 
the subject of a prior claim, but the condition must also have 
previously been found to be service connected" or disallowed 
because the disability was "not compensable in degree."  MacPhee 
v. Nicholson, 459 F.3d 1323,1326 (Fed. Cir. 2006); see also 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a 
prior allowance or disallowance of a claim for service connection 
for the claimed condition, and any examination reports could not 
be accepted as an informal claim); Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (section 
3.157(b) provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with respect 
to disabilities for which service connection has been granted).  
        
In the present case, the RO previously denied service connection 
for sickle cell anemia in a May 1978 rating decision.  
Subsequently, VA inpatient records dated in August 1983 that 
diagnosed sickle cell anemia were associated with the claims 
folder.  Initially, this VA treatment record does not reveal an 
intent to apply for benefits.  38 C.F.R. § 3.1(p).  Moreover, 
prior to August 1983, there is no indication that service 
connection for sickle cell anemia had either been allowed or that 
it had been disallowed for the reason that the service-connected 
disability is not compensable in degree.  Service connection for 
sickle cell anemia was not granted until the Board's September 
2007 decision.  Thus, here, 38 C.F.R. § 3.157(b) does not provide 
a legal basis for an earlier effective date.  The MacPhee case 
clearly rendered § 3.157(b) inapplicable to determining effective 
dates in claims where service connection is not already 
established and remains in effect as controlling law.
  
The law is clear: the proper effective date for new and material 
evidence other than STRs received after a final disallowance is 
the date of receipt of the claim to reopen or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§§ 3.400(q)(2), 3.400(r).  The Board need not determine whether 
the precise date of entitlement for sickle cell anemia occurred 
prior to the claim to reopen or subsequent to it - since in 
either case the date of the claim to reopen (April 30, 1993) 
provides the earliest effective date possible for this Veteran.  
Accordingly, the preponderance of the evidence is against an 
effective date earlier than the April 30, 1993 for the award of 
service connection for sickle cell anemia.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.


ORDER

An effective date earlier than April 30, 1993 for the award of 
service connection for sickle cell anemia, to include a claim of 
CUE in a May 1978 rating decision, is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


